 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROMULO ESTUARDO CORONADO                          No. 1:19-cv-01380-SKO (HC)
      SANCHEZ,
12                                                      ORDER DIRECTING CLERK OF COURT TO
                         Petitioner,                    ASSIGN DISTRICT JUDGE
13
              v.                                        FINDINGS AND RECOMMENDATIONS TO
14                                                      GRANT RESPONDENT’S MOTION TO
      NATHAN ALLEN, Warden,                             DISMISS [Doc. #10]
15
                         Respondent.                    [14-DAY OBJECTION DEADLINE]
16

17

18          Petitioner is an immigration detainee proceeding pro se with a petition for writ of habeas

19   corpus pursuant to 28 U.S.C. § 2241. He filed the instant petition on September 27, 2019,

20   challenging his continued detention at Mesa Verde Detention Facility in Bakersfield, California.

21   On December 2, 2019, Respondent filed a motion to dismiss the petition as moot. (Doc. 10.)

22   Petitioner did not file an opposition.

23          Petitioner states that an Immigration Judge granted him permission to depart the United

24   States voluntarily on or before September 12, 2019. He alleges that the Bureau of Immigration

25   and Customs Enforcement has continued to detain him without a custody hearing in violation of

26   his due process rights. Respondent states that as Petitioner recently received the relief he sought,

27   a bond hearing before an Immigration Judge, the petition is now moot. Respondent has submitted

28   a copy of the order of the Immigration Judge which reflects that a custody hearing concerning
                                                       1
 1   Petitioner’s status was held on November 19, 2019. (Doc. 10-1.) According to the order, the

 2   Immigration Judge determined that Petitioner posed a danger and flight risk. (Doc. 10-1.) The

 3   Immigration Judge denied Petitioner’s request for change in custody status and ordered that he be

 4   detained without bond. (Doc. 10-1.)

 5          The case or controversy requirement of Article III of the Federal Constitution deprives the

 6   Court of jurisdiction to hear moot cases. Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70

 7   (1983); NAACP., Western Region v. City of Richmond, 743 F.2d 1346, 1352 (9th Cir. 1984). A

 8   case becomes moot if the “the issues presented are no longer ‘live’ or the parties lack a legally

 9   cognizable interest in the outcome.” Murphy v. Hunt, 455 U.S. 478, 481 (1984). The Federal

10   Court is “without power to decide questions that cannot affect the rights of the litigants before

11   them.” North Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam) (quoting Aetna Life Ins.

12   Co. v. Hayworth, 300 U.S. 227, 240-241 (1937)).

13          Insofar as Petitioner has been granted the relief he sought, Respondent is correct that the

14   instant petition is moot and should be dismissed.

15                                                 ORDER

16          IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

17   Judge to this case.

18                                        RECOMMENDATION

19          For the foregoing reasons, the Court RECOMMENDS that Respondent’s motion to

20   dismiss the petition be GRANTED, and the petition be DISMISSED as moot.
21          This Findings and Recommendation is submitted to the United States District Court Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

23   Local Rules of Practice for the United States District Court, Eastern District of California. Within

24   fourteen (14) days after being served with a copy of this Findings and Recommendation, any

25   party may file written objections with the Court and serve a copy on all parties. Such a document

26   should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies
27   to the Objections shall be served and filed within ten (10) court days (plus three days if served by

28   mail) after service of the Objections. The Court will then review the Magistrate Judge’s ruling
                                                         2
 1   pursuant to 28 U.S.C. § 636 (b)(1)(C). The parties are advised that failure to file objections

 2   within the specified time may waive the right to appeal the Order of the District Court. Martinez

 3   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4
     IT IS SO ORDERED.
 5

 6   Dated:    January 7, 2020                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
